Citation Nr: 1110528	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney
	


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of the hearing is associated with the claims file.  
 
In an April 2010 decision, the Board reopened and denied a claim of service connection for a left knee disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a joint motion filed by the parties to vacate the Board's decision and remand the case for further action consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that the claim must be remanded.

The Court's October 2010 order remanded the Veteran's claim of service connection for a left knee disorder to the Board for action in compliance with the instructions in the joint motion for remand.  In the joint motion, the parties pointed out that the Veteran underwent a VA examination in September 2007.  At that time, the VA examiner found evidence of aggravation beyond normal progression by his military service.  However, in a January 2008 addendum written by the same examiner, he opined that the Veteran's left knee condition was not due to an injury that occurred in service, but rather emanated from a prior, non-service related football injury in 1973.  It is this addendum opinion that the Board relied upon in making its conclusion that there is clear and unmistakable evidence that the Veteran's left knee disability existed prior to service, and was not aggravated by service.  The parties specified that where the 2007 VA examination opined that the pre-existing knee injury was aggravated by service, the same examiner in the 2008 addendum does not give any opinion as to aggravation thereto.  Thus, the parties agreed that remand is necessary for a new VA examination as to aggravation of the Veteran's pre-existing knee injury.  For this reason, the parties, in the joint motion, agreed that the Board's April 2010 decision must be vacated and remanded.  In light of the Court's order, the Board has no discretion and must remand this matter for compliance with the order granting the parties' joint motion to remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the CAVC's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The RO should take note that if the VA examiner makes a determination based on whether "it is as likely as not" that the Veteran's in service injury is related to his present disorder, the examination will not be adequate and the case will, subsequently, need to be remanded.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (requiring that VA show by clear and unmistakable evidence that the appellant's disability existed prior to service and that the preexisting disability was not aggravated during service).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should schedule the Veteran for a VA examination by an orthopedist (fee-basis if necessary).  The entire claims file, including a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results and record review, the examiner is asked to opine as to whether the left knee condition which was present at service entrance increased in severity during service. If so, did such increase in severity during service clearly and unmistakably represent the natural progress of the condition. In making this determination, the examiner is asked to discuss the service treatment records showing a change in the Veteran's "PULHES" score for his lower extremity from December 1976 to September 1977.  

Specifically, by "clear and unmistakable " it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached. It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


